Citation Nr: 9907102	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  92-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected spondylolisthesis of the lumbosacral spine and 
post-operative residuals of a fusion of the L4-S1 vertebrae, 
currently rated as 40 percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to August 
1962 and from September 1965 to May 1975.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1991 decision of the 
RO which served to deny claims for an increased rating for 
the veteran's service-connected low back disorder and service 
connection for a cervical spine disorder.  A later rating 
action in July 1994 served to deny a claim for a total 
compensation rating based on individual unemployability due 
to service-connected disability.  

This case has been remanded by the Board on three occasions.  
It was remanded in March 1993 for development of the evidence 
with regard to the claim for increase.  In January 1996 and 
July 1997, it was remanded for evidentiary development with 
respect to all three issues.  




FINDINGS OF FACT

1.  The veteran's service-connected disability manifested by 
spondylolisthesis of the lumbosacral spine and related post-
operative residuals of a fusion of the L4-S1 vertebrae is 
shown to produce severe functional limitation; findings 
reflective of unfavorable ankylosis or pronounced 
intervertebral disc syndrome are not demonstrated.  

2.  The veteran's current cervical spine disability is not 
shown to be causally related an injury in service or to be 
the result of his service-connected low back disorder.  

3.  The veteran is not shown to be precluded from performing 
all forms of substantially gainful employment as the result 
of his service-connected low back disability alone.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected spondylolisthesis of the 
lumbosacral spine and post-operative residuals of a fusion of 
the L4-S1 vertebrae have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5289, 5292, 5293, 5295 (1998).  

2.  The veteran's cervical spine disorder is not due to 
disease or injury which incurred in or aggravated by service; 
nor is proximately due to or result of the service-connected 
low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).  

3.  The criteria for the assignment of a total rating based 
on individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background  

A careful review of the service medical records shows that 
the veteran complained of low back pain on numerous occasions 
and was diagnosed with spondylolisthesis of L5.  He underwent 
spinal fusion surgery in November 1967.  In December 1971, 
the veteran complained of right anterior neck pain after 
being kicked in the neck during an assault.  An examination 
revealed tenderness just below the right ear, described as a 
slight fullness, but no definite nodule was palpable.  In 
November 1974, the veteran complained of upper back and neck 
pain of approximately one month's duration.  The veteran 
complained of left cervical spine pain with muscle spasms in 
December 1974.  No diagnosis relating to the cervical spine 
was made during these three treatments.  Discharge 
examination in March 1975 was negative for any finding 
regarding the cervical spine.  

The post-service medical records show that the veteran did 
not complain of any neck pain during VA examination and 
treatment for his service-connected low back disability from 
1976 to late 1985.  In February 1978, he complained of 
problems with his nerves since 1966.  He stated that his 
chest gets "nervous" and the nerves in his neck "jump up 
and down."  In November 1985, the veteran complained of low 
back and neck pain of four days duration.  In August 1987, 
the veteran complained of back and neck pain.  He stated 
that, since his back pain started, it had radiated toward his 
neck and that he now had neck pain.  He also stated that his 
neck pain worsened when his back pain worsened.  Cervical 
spine pain, probably secondary to degenerative changes at the 
third through sixth cervical levels was diagnosed.  

The veteran has reported in statements and testimony that he 
has a ninth grade education and was last employed as a carpet 
installer in 1989.  He also indicated that he had been denied 
Social Security Administration Disability benefits.  

A medical progress note dated in March 1991 shows that he 
veteran reported severe neck pain of two months duration.  
Probable arthritis of the cervical spine was diagnosed.  In 
April 1991, cervical spondylosis was diagnosed.  The veteran 
was found to be unable to work at that time due to his 
cervical and lumbar disorders and an ulcer condition.  

A VA examination was conducted in May 1991.  The objective 
findings were those of decreased range of motion with 
moderate pain and decreased sensation on the lateral side of 
the left knee.  It was concluded that the veteran 
"probably" could not be productively employed due to his 
low back pain.  

A VA social worker, who interviewed the veteran in March 
1996, found that he had little likelihood of employment due 
to several factors.  The factors included a lack of 
marketable skills in a competitive market, the fact that the 
veteran had not worked on a regular basis since 1989, and 
physical symptoms--not limited to low back pain -- which 
would interfere with many kinds of work.  The social worker 
cited pulmonary and stomach conditions as problematic for the 
veteran and indicated that the veteran received psychiatric 
treatment as well.  She noted complaints of a burning 
sensation and weakness in the leg muscles in addition to 
complaints of back pain.  

In September 1996, VA examinations of the veteran's spine 
were completed.  At the neurological examination, the veteran 
stated that he got shooting pain and numbness when he stood 
for more than 30 minutes or walked for three blocks.  He must 
then rest for about 30 minutes and could continue the 
activity.  An assessment of chronic low back pain and 
intermittent paresthesias, secondary to the back pain, was 
provided.  No clinical evidence of radiculopathy or 
myelopathy could be detected and EMG testing disclosed no 
radiculopathy of the lower extremities.  The examiner stated 
that the examination was basically normal, except for pain on 
palpation of the lumbar spine.  During orthopedic 
examination, the veteran complained of constant back pain and 
intermittent paresthesias.  Lumbar range of motion was 
forward flexion to 30 degrees, at which point he complained 
of severe pain.  Extension was to 20 degrees with moderate 
pain.  Right and left lateral bending was to 20 degrees.  An 
x-ray study of the lumbar spine noted a 25 percent 
translation of L5 on S1.  No effusion mass was noted and the 
vertebral bodies and disc spaces were well preserved.  This 
examiner noted that the veteran's low back pain was severe 
and that his ability to perform the activities of daily 
living was restricted by the pain.  The orthopedic examiner 
diagnosed neurogenic claudication, which the examiner felt 
was likely due to the L5-S1 spondylolisthesis with 
compression on the L5 nerve root based on the veteran's 
clinical history.  Degenerative disc disease of the cervical 
spine, etiology undetermined, was also diagnosed.  

The veteran was afforded a VA neurological consultation in 
May 1997.  Motor and sensory examination was normal.  The 
ankle reflexes were absent.  An x-ray study noted a grade 1 
spondylolisthesis, and hypertrophic spurring on the anterior 
aspects of L1 through L3.  The veteran was diagnosed with 
neck and shoulder pain, secondary to "inservice disease" 
with no clear radicular component; lumbar pain, secondary to 
"inservice disease or injury" with no clear radicular 
component; and polyneuropathy, secondary to alcohol abuse .  

A VA examination was conducted in December 1997.  The veteran 
related that he had back and neck pain of 30 years duration.  
Since then he complained of intermittent pain which was 
incompletely relieved by medication.  Sensory, motor and gait 
examinations were normal.  Cervical motion was that of 
flexion and extension to 40 degrees, right and left lateral 
bending to 30 degrees and right and left rotation to 60 
degrees.  Lumbar motion was that of right and left lateral 
bending and extension to 30 degrees.  Straight leg raising 
caused pain at 80 degrees.  No evidence of cervical 
radiculopathy or myelopathy was found.  The examiner stated 
that the veteran might have had mild sensory polyneuropathy, 
but that this diagnosis was only supported by absent ankle 
reflexes and minimal abnormalities of sensory conduction 
studies.  The examiner also stated that there was no clear 
evidence of a neurological disorder to explain the veteran's 
disability.  The examiner stated that it seemed unlikely that 
the veteran's cervical pain was caused by his low back pain, 
and that these disorders were probably independent.  The 
examiner stated that the veteran's back and neck conditions 
were manifested by pain and limitation of motion and would 
probably limit more physical work such as the veteran has 
performed in the past.  The veteran could perform sedentary 
work according to the examiner.  


A.  Spondylolisthesis of the Lumbosacral Spine and Related 
Post-Operative Residuals of a Fusion of the L4-S1 Vertebrae

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for an 
increased ratings is well grounded.  This finding is based on 
the veteran's evidentiary assertion that his service-
connected disabilities have increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1996).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In assessing the proper evaluation to be assigned for the 
veteran's low back disorder, the Board initially observes 
that the RO has rated this condition as 40 percent disabling 
under the provisions of Diagnostic Code 5293 for 
intervertebral disc syndrome.  The veteran is already in 
receipt of the highest rating assignable under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine or 
under Diagnostic Code 5295 for lumbosacral strain.  

A higher rating is assignable if the veteran's low back 
disability is manifested by impairment consistent with 
pronounced intervertebral disc syndrome under the provisions 
of Diagnostic Code 5293.  Pronounced intervertebral disc 
syndrome contemplates persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or other neurological 
findings appropriate to the site of the diseased disc and 
with little intermittent relief.  

A careful review of the evidence in this case show that the 
veteran has limited motion and low back pain which is 
severely disabling.  Such impairment is evidenced by the 
percentage rating currently assigned.  However, the 
preponderance of the evidence in the Board's opinion does not 
serve to establish that he is experiencing related 
intervertebral disc impairment of a pronounced degree.  While 
the recent examination found that his lower extremity 
reflexes were absent, the examiner expressly stated that 
findings of actual radiculopathy or abnormal neurological 
findings appropriate to a diseased disc were not demonstrated 
so as to support the assignment of a 60 percent rating.  

The Board has also considered functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In this case, the veteran has 
complained of shooting pain and numbness, especially when 
standing or walking for a prolonged period; however, the 
objective clinical findings consistent with unfavorable 
ankylosis of the lumbar spine are not demonstrated to warrant 
a rating in excess of 40 percent under Diagnostic Code 5289.  
See DeLuca v. Brown, 6 Vet. App. 321 (1993) 

In sum, the preponderance of the evidence does not show that 
the veteran's service-connected low back disability is 
productive of no more than severe overall disablement.  
Hence, an increased rating is not warranted.  


B.  A Cervical Spine Disorder

The veteran contends that his neck pain and cervical problems 
are related to his service-connected low back disability in 
that he has suffered from neck pain since sustaining an 
injury in service.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, a plausible claim has been 
presented, given the recent statements made in connection 
with the May 1997 VA examination.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Board observes that the veteran was diagnosed as having 
neck pain, secondary to "inservice disease" during the May 
1997 VA examination.  However, the VA physician at that time 
relied on the history provided by the veteran himself and did 
not discuss the reasoning on which his statements were based.  
Generally, when a medical opinion relies on the veteran's 
rendition of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet.App. 229, 233 (1993).  In this case, a VA physician who 
later examined the veteran in December 1997 opined that it 
seemed unlikely that the veteran's cervical pain was caused 
by his low back pain and that these disorders were probably 
independent.  

The Board notes in this regard that the veteran has reported 
having had neck pain since an inservice jump injury in the 
late 1960's and continuously for 30 years thereafter.  
However, the medical evidence of record shows that he 
complained of neck pain on several occasions in service in 
the early 1970's when he related the symptoms to other 
incidents.  During VA examinations and treatment for his 
service-connected low back disability from 1976 to 1985, the 
veteran made no complaint of any neck pain or related 
disability due to service.  Hence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a cervical spine disorder.  


C.  Total Rating Based on Individual Unemployability due to 
Service-Connected Disability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16.

In determining entitlement to a total rating based upon being 
individually unemployable due to a service-connected 
disability, non-service-connected disabilities cannot be 
considered.  Hersey v. Derwinski, 2 Vet. App. 91, (1992).  
Moreover, the sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the veteran is capable of performing the physical 
and emotional acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, service connection has only been established 
for the low back disability rated as 40 percent disabling.  
Thus, it does not meet the schedular criteria discussed in 38 
C.F.R. § 4.16.  

Accordingly, VA must consider the veteran's claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis.  Fanning v. Brown, 4 Vet. App. 225 
(1993).  An exceptional case includes marked interference 
with employment or frequent periods of hospitalization.  
Moyer v. Derwinski, 2 Vet. App. 289 (1992).  The Board notes 
the veteran's contentions that he has severe pain from his 
service-connected low back disability.  However, as discussed 
hereinabove, the veteran has not submitted medical evidence 
to show that he is experiencing marked interference with 
employment or frequent periods of hospitalization because of 
the service-connected low back disability alone.  

The Board notes the statement of the VA examiner in May 1991 
indicated that the veteran probably could not be productively 
employed due to his low back pain. However, this statement by 
the physician provided no clinical data or other rationale to 
support the opinions; nor was there anything otherwise in the 
record to support or explain them.  See Bloom v. West, No. 
97-1463 (U.S. Vet. App. Feb. 10, 1999).  

On the other hand, the examiner who performed the September 
1996 orthopedic examination stated that the veteran's low 
back pain was severe and that his ability to perform the 
activities of daily living was only restricted by the pain.  
He did not opine that the veteran was precluded from working.  

More importantly, the examiner who performed the latest VA 
examination in December 1997 stated that both the veteran's 
back and neck conditions were manifested by pain and 
limitation of motion and would probably limit more physical 
work such as the veteran has performed in the past.  However, 
the examiner opined significantly in the Board's opinion that 
the veteran could perform sedentary work.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claim and concludes that a total rating based on 
individual unemployability due solely to his service-
connected low back disability is not assignable.  



ORDER

An increased rating for the service-connected 
spondylolisthesis of the lumbosacral spine and post-operative 
residuals of a fusion of the L4-S1 vertebrae is denied.  

Service connection for a cervical spine disorder is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

- 2 -


- 9 -


